

Exhibit 10.27


KITE REALTY GROUP TRUST


Schedule of Non-Employee Trustee Fees and Other Compensation
 
Annual Retainer
 
$25,000 (1)
     
Board Meeting Fees (telephonic and in-person)
 
$1,000
     
Committee Meeting Fees (telephonic and in-person)
 
$1,000
     
Committee Chair Annual Retainer
 
Audit Committee: $10,000
Compensation Committee: $7,500
Nominating and Corporate Governance Committee: $5,000
     
Lead Trustee Retainer
 
$10,000
     
Annual Restricted Share Awards
 
Upon initial election, each trustee receives 3,000 restricted shares that vest 1
year from date of grant.
 
On an annual basis each year after their initial election, each trustee will
receive restricted shares with a value of $25,000 that vest 1 year from the date
of grant.



 
(1)                                The Board of Trustees receives approximately
one-half of their $25,000 annual retainer in common shares of beneficial
interest, par value $0.01 per share, of the Company. Trustees receive
approximately 50% of the quarterly payment in common shares pursuant to
unrestricted share grants under the Company’s 2004 Equity Incentive Plan and the
remainder in cash. The number of common shares to be issued each quarter will be
based on the closing price of the common shares on the second business day after
public release of the Company’s financial data for the preceding calendar
quarter (rounded down to the nearest whole common share).

 


Effective: May 2011